In an action to recover an attorney’s fee, the defendant appeals from a judgment of the Supreme Court, Rockland County (Sherwood, J.), entered August 15, 2005, which, inter alia, upon an order of the same court dated July 28, 2005, granting the plaintiffs motion for summary judgment, is in favor of the plaintiff and against him in the principal sum of $70,659.37.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court properly granted the plaintiffs motion for summary judgment. In opposition to the plaintiffs prima facie showing of its entitlement to judgment as a matter of law, the defendant failed to submit evidence in admissible form establishing the existence of a triable issue of fact as to whether the plaintiff was entitled to recover legal fees which were incurred pursuant to a written agreement between the parties (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Mere conclusory allegations, unsubstantiated assertions, or speculation may not defeat a motion for summary judgment (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Carleton Studio, Ltd. v MONY Life Ins. Co., 18 AD3d 491, 492 [2005]; Leggio v Gearhart, 294 AD2d 543, 544 [2002]). Accordingly, the plaintiffs motion for summary judgment was properly granted (see Alvarez v Prospect Hosp., supra at 324).
The appellant’s remaining contentions are without merit. Miller, J.E, Spolzino, Ritter and Dillon, JJ., concur.